Case: 12-11652         Date Filed: 10/12/2012   Page: 1 of 6

                                                                        [DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-11652
                                        Non-Argument Calendar
                                      ________________________

                            D.C. Docket No. 8:11-cv-00611-JSM-TBM



JAMES L. JONES,

llllllllllllllllllllllllllllllllllllllll                                   Plaintiff-Appellant,

                                                 versus

COMMISSIONER OF SOCIAL SECURITY,

llllllllllllllllllllllllllllllllllllllll                                 Defendant-Appellee.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (October 12, 2012)

Before BARKETT, PRYOR and FAY, Circuit Judges.

PER CURIAM:
              Case: 12-11652     Date Filed: 10/12/2012   Page: 2 of 6

      James Jones appeals the district court’s order affirming the Administrative

Law Judge’s (“ALJ”) denial of disability insurance benefits (“DIB”) and

supplemental security income (“SSI”), pursuant to 42 U.S.C. §§ 405(g) and

1383(c)(3). On appeal, Jones argues that the ALJ failed to include all of his

limitations, specifically his inability to drive, when the ALJ posed his hypothetical

questions to the vocational expert (“VE”), and that such error was not harmless.

      We review the ALJ’s decision “to determine if it is supported by substantial

evidence and based on proper legal standards.” Crawford v. Comm’r of Soc. Sec.,

363 F.3d 1155, 1158 (11th Cir. 2004) (quotation omitted). “Substantial evidence

is more than a scintilla and is such relevant evidence as a reasonable person would

accept as adequate to support a conclusion.” Id.

      In determining whether a claimant has proven that he is disabled, the ALJ

must complete a five step sequential evaluation process. Jones v. Apfel, 190 F.3d

1224, 1228 (11th Cir. 1999). The claimant has the burden to prove that (1) he

“has not engaged in substantial gainful activity,” (2) he “has a severe impairment

or combination of impairments,” (3) his “impairment or combination of

impairments meets or equals a listed impairment,” and (4) he “is unable to perform

[his] past relevant work.” Id. At the fifth step, the burden shifts to the ALJ to

determine if there is other work available in significant numbers in the national

                                          2
              Case: 12-11652      Date Filed: 10/12/2012   Page: 3 of 6

economy that the claimant can perform. Id. If the Commissioner demonstrates

that there are jobs that the claimant can perform, the claimant must prove that he is

unable to perform those jobs in order to be found disabled. Id.

      An ALJ determines whether a claimant has the ability to adjust to other

work in the national economy by applying the Medical Vocational Guidelines or

by obtaining a VE’s testimony. Phillips v. Barnhart, 357 F.3d 1232, 1239-40

(11th Cir. 2004). “In order for a VE’s testimony to constitute substantial evidence,

the ALJ must pose a hypothetical question which comprises all of the claimant’s

impairments.” Jones, 190 F.3d at 1229. Where the hypothetical question posed

by the ALJ does not comprehensively describe the claimant’s impairments, the

ALJ’s denial of DIB or SSI, if based significantly on the VE’s testimony, is not

supported by substantial evidence. Pendley v. Heckler, 767 F.2d 1561, 1562-63

(11th Cir. 1985). An ALJ’s errors in conducting the five step evaluation process

may be harmless if they do not prejudice the claimant. See Diorio v. Heckler, 721

F.2d 726, 728 (11th Cir. 1983).

      According to the DOT, the position of final assembler is considered

“sedentary work,” meaning it requires the exertion of up to 10 pounds of force

occasionally, a negligible amount of force frequently, and sitting most of the time.

Dictionary of Occupational Titles § 713.687-018. The DOT specifically states

                                          3
              Case: 12-11652     Date Filed: 10/12/2012   Page: 4 of 6

that it does not require proximity to moving mechanical parts. Id. The position of

lens-block gauger is also described as “sedentary work” and does not require

proximity to moving mechanical parts. Id. § 716.687-030. Likewise, the position

of food and beverage order clerk is also described as “sedentary work” and does

not require proximity to moving mechanical parts. Id. § 209.567-014. The DOT

is silent about whether any of these positions involve driving. See id. §§ 713.687-

018, 716.687-030, 209.567-014.

      After going through the first four steps and before turning to the fifth step,

the ALJ summarized his findings as:

      In sum, the above residual functional capacity assessment is
      supported by the longitudinal treatment record, the effectiveness of
      the claimant’s treatment and medication regimen, as well as the
      opinions of the State agency, consultative examining, and treating
      physicians. The claimant’s seizure disorder does provide limitations
      in his ability to work around hazards, temperature extremes, and to
      climb as evidenced by the medical evidence of record and his
      testimony at the hearing. The claimant’s abilities to function
      independently coupled with the success of his treatment regimen belie
      his claims of total disability. I further note the inconsistencies of the
      claimant’s testimony and the documented medical evidence regarding
      the frequency of the claimant’s seizures and his non-compliance with
      medication and treatment instructions (Exhibit 1F). The lack of
      objective medical evidence to indicate seizures and side effects of the
      severity alleged by the claimant further undermines the claimant’s
      allegation of total disability. However, recognizing the claimant’s
      limitations due to medication side effects and seizures, I have reduced
      the claimant’s residual functioning capacity to light work with
      additional restrictions.

                                          4
              Case: 12-11652     Date Filed: 10/12/2012   Page: 5 of 6




Jones v. Comm’r of Soc. Sec., No. 8:11-cv-611-JSM-TBM, at 8-9 (M.D. Fla. Jan. 3,

2012) (Report and Recommendation).

      The ALJ then turned to step five and posed questions to the VE. Here, the

ALJ did not specifically ask the VE to assume that the hypothetical claimant was

unable to drive. Contrary to the Commissioner’s argument on appeal, the

limitation on being exposed to moving machinery does not necessarily encompass

Jones’s driving restriction. The ALJ failed to express and include the driving

limitation in the hypothetical. Since the hypothetical question did not

comprehensively describe Jones’s impairments, the VE’s testimony may not

constitute substantial evidence upon which the ALJ could base his opinion. See

Jones, 190 F.3d at 1229; Pendley, 767 F.2d at 1562-63. However, the ALJ’s

failure to include the driving limitation in the hypothetical posed to the VE is

harmless. As the Commissioner and magistrate judge noted, the functional

requirements of the jobs identified by the VE–final assembler, lens-block gauger,

and food and beverage order clerk–do not appear to involve driving. Moreover,

Jones makes no argument that the essential function of any of these jobs includes

driving. Therefore, the ALJ’s failure to include the driving limitation was

harmless because it did not affect the outcome of Jones’s case. See Diorio, 721

                                          5
               Case: 12-11652   Date Filed: 10/12/2012   Page: 6 of 6

F.2d at 728.

      AFFIRMED.




                                        6